DETAILED ACTION
Claims 1-21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-12 are directed to a natural product (i.e., a law of nature/a natural phenomenon).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e., as drafted, the claims read upon a product of nature (i.e., a law of nature/a natural phenomenon) for the following reasons:   
Claims 1-12 are drawn to a composition (for the intended use as a pharmaceutical composition for activating alcohol metabolism in liver tissue, or preventing or reducing an alcoholic hangover or food composition thereof) formed entirely from natural ingredients (as disclosed in the instant specification and as claimed) including extracts and amounts of components of Longan arillus or combinations with additional extracts of one or more components of: Puerariae, Scutellariae, Platycodonis, Angelica dahurica, Angelicae tenuissima, Cimicifugae, Raphani, and Acori Gramineri  (as an active agent therefor).  The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) (the above components themselves or the natural deconstructed subcomponent materials therefrom) because there is no indication that the composition has any characteristics or properties that are different 
 Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural extracts (such as from two or more plants) does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no evidence of a marked difference brought about by combining the instantly claimed herbal extracts.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).   
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by, or in the alternative under 35 U.S.C. 103(a) as obvious over, Yang et al US Pat No. 9,040,102 (herein: ‘102).
Longan arillus extract. 
	Yang et al (US 9040102) however teaches a composition comprising Longan arillus extract and may further comprise at least one extract selected from the group consisting of Puerariae radix, Scutellaria radix, Platycodi radix, Angelicae Dahuricae radix, Cimicifugae rhizoma, Raphani semen, and Acorus Graminer rhizoma (see entire document, e.g. claims 1,3,8 paragraphs [0021-35]. The extract Is obtainable with solvents inclusive of water and C1-4 lower alcohol [C2 = ethanol] and mixtures thereof (see ‘102 at claim 2, paragraphs 0033-0037]). Further the weight ratios of Longan arillus: Polygalae radix:Angelicae tenuissimae radix may be 1:(0.1 to 10):(0.1 to 10) (see ‘102 at claim 6 and pgh. [0039-0042]). Also the dosage form may be in the form of a food composition as the Longan arillus extract or a combined extract “prepared in the form of tea, juice and drink for drinking purpose” (pgh.[0057-0061]).
	Yang et al ‘102 differs from the instant claims in that among the inventors of the ‘102 patent: Kwon, Chung and Oh and of the instant ‘565 Application: Bae, Li, and Kim are exclusive to the respective documents.
For an intended use to be distinguishing in a composition claim, there must be a material difference imparted by the use otherwise the preamble is not considered limiting of the claim. Also, whereby patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. (see MPEP 2111.02). Accordingly, although the instant claims and the prior art appreciate different intrinsic functions for some intended use, the claims appear otherwise materially identical or so nearly claimed as to be patentably indistinguishable, but for the intended use preamble, and there is nothing of record to preclude the conflicting compositions Ex Parte Novitski and Dart referenced therein which indicated that reference-silence properties are still anticipatory over claims merely appreciating the additional properties (in ex parte Novitski, as identified therein, in part, a material Pesudomonas cepacia, was disclosed as anti-fungal by Dart and though silent still anticipated the anti-nematode function, and the Applicant’s disclosure was further providing of evidence of the function being present).
 	Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Claim Objections
Claims 14-21 are objected to because of the following informalities: 
The claims are objected to because the claims recite administering an L. arillus extract, however do not recite administering to the subject, a composition comprising therapeutically effective amounts of the materials (see US 9040120 at claim 1 for example), however such phrasing is considered to more clearly recite the invention and the therapeutic treatment as disclosed.  All other claims depend directly or indirectly from the objected claims and are, therefore, also objected, for the reasons set forth above. Appropriate correction is suggested.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J KOSAR/            Primary Examiner, Art Unit 1655